Citation Nr: 0602831	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  04-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from March 1943 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDING OF FACT

Asbestosis is not shown to have been present in service, or 
at any time thereafter.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini v. 
Principi, 18 Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 383 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of July 2003, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for service connection, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
further evidence pertaining to his claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
2004 Statement of the Case (SOC).  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding the 
veteran's claim.  By way of these documents, they were also 
specifically informed of the cumulative evidence already 
provided to the VA, or obtained by VA on the veteran's 
behalf.  Additionally, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports, and hearing 
testimony.  Under the circumstances of this case, the veteran 
has received the notice and assistance contemplated by law, 
and adjudication of his claim poses no risk of prejudice to 
him.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claim).  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of asbestosis 
or any chronic respiratory disorder.  At the time of a 
service separation examination in December 1945, the 
veteran's respiratory system was within normal limits, as 
were radiographic studies of his chest.  No pertinent 
diagnosis was noted.  

Private radiographic studies conducted in November 2002 were 
reportedly consistent with asbestos pleural disease.  

In correspondence of early December 2002, a private physician 
indicated that he had reviewed the veteran's occupational 
history, as well as a chest X-ray dated in mid-November 2002.  
Based on that history and the chest X-ray findings which were 
compatible with bilateral pleural plaques, it was the opinion 
of the private physician, to a reasonable degree of medical 
certainty, that the radiographic changes present were due to 
asbestos pleural disease acquired through the veteran's 
occupational exposure to asbestos.  

In correspondence from a private law firm dated in December 
2002, it was noted that a private pulmonologist and certified 
NIOSH B-reader who was an expert in interpreting X-rays for 
workers occupationally exposed to asbestos and silica had 
determined that the veteran's abnormal X-ray was consistent 
with an asbestos-related disease.  

A private examination conducted for the purpose of 
determining the veteran's need for the aid and attendance of 
another person conducted in mid-July 2003 was significant for 
a diagnosis of "asbestos lung."  

Received in August 2003 were service administrative records 
reflecting various aspects of the veteran's service in the 
United States Navy.  

At the time of a VA pulmonary examination in October 2003, it 
was noted that the veteran's claims file was available, and 
had been reviewed.  When questioned, the veteran complained 
of a productive cough with white or yellowish sputum on a 
daily basis.  Reportedly, the veteran had not experienced any 
periods of incapacitation.  However, by the veteran's own 
admission, his private physician had recommended that he get 
2 to 3 hours of bed rest per day due to his heart condition.  

On physical examination, the veteran's chest was symmetrical, 
with no evidence of pectus excavatum.  His lungs were clear 
to auscultation and percussion, with only moderately 
decreased breath sounds bilaterally.  At the time of 
examination, there was no evidence of any rales, wheezes, or 
rhonchi.  

When questioned regarding his occupational history, the 
veteran stated that he had worked in a cotton mill as a 
cotton spinner from 1945 until 1952.  Following that 
employment, the veteran had worked at another cotton mill as 
a weaver and loom repairman from 1952 to 1956.  During the 
years from 1956 to 1965, the veteran worked at a third cotton 
mill as a loom repairman.  Subsequent to that employment, 
beginning in 1965, the veteran worked as an oil field worker 
and pipe puller, an occupation he held up until 1969.  
Following that employment, up until 1987, the veteran worked 
at a tire plant as a processor of materials.  

Laboratory studies conducted as part of the veteran's 
pulmonary examination included pulmonary function tests, 
which showed no obstructive lung defect, and only a moderate 
decrease in diffusing capacity.  Computerized axial 
tomography of the veteran's chest was within normal limits.  
Radiographic studies of the veteran's chest showed evidence 
of cardiomegaly without congestive heart failure, and no 
evidence of active pulmonic disease.  The pertinent diagnoses 
were asbestosis, not seen radiographically; pleural plaques, 
not seen radiographically; and chronic bronchitis.  

A VA examination from completed for the purpose of 
determining the veteran's need for the aid and attendance of 
another person in August 2004 provided diagnoses of ischemic 
cardiomyopathy, pulmonary fibrosis secondary to asbestosis, 
and degenerative joint disease of multiple joints.  

Received in November 2004 were private medical records 
covering the period from December 1993 to March 2004.  In an 
entry of mid-July 2003, the veteran gave a history of 
"asbestos lung," which he considered his "limiting factor."  
Reportedly, the veteran experienced a "lot of shortness of 
breath and dyspnea with exertion," as well as easy fatigue.  
According to the veteran, he was a "former cigarette smoker."  
On physical examination, the veteran's lungs were clear 
bilaterally.  The pertinent diagnosis noted was ex-cigarette 
smoker.  

Private radiographic studies of the veteran's chest conducted 
in March 2004 showed the veteran's heart, lungs, mediastinum, 
and pulmonary vasculature to be normal.  The pertinent 
diagnosis noted was "negative chest."  

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the veteran and his wife 
offered testimony regarding the nature and etiology of his 
claimed asbestosis, as well as his activities during service 
which resulted in exposure.  

Analysis

The veteran in this case seeks service connection for 
asbestosis.  In pertinent part, it is argued that, while in 
service in the United States Navy, the veteran was exposed on 
a repeated basis to asbestos, resulting in the development of 
his currently claimed asbestosis.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service, as well as for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Regarding the issue of service connection for asbestosis, the 
Board notes that the VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 
(December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea; end-respiratory rales over the lower lobes; 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.  

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims also indicated that, while the veteran, as a lay 
person, is not competent to testify as to the cause of his 
disease, he is competent to testify as to the facts of his 
asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).  

In the present case, service medical records fail to 
demonstrate the existence of chronic disability attributable 
to inservice asbestos exposure.  In point of fact, there is 
no corroborating evidence that, while in service, the veteran 
was, in fact, exposed to asbestos.  Even assuming, for the 
sake of argument, that the veteran, as a member of the United 
States Navy during World War II, was exposed to asbestos in 
service, there is no evidence of pathology resulting from 
that exposure during the veteran's period of active military 
service.  

The Board acknowledges that, in correspondence of December 
2002, a private physician indicated that, based on a review 
of the veteran's history and radiographic studies, it was his 
opinion that the veteran's chest X-ray changes were due to 
asbestos pleural disease acquired through occupational 
exposure to asbestos.  However, this opinion was obviously 
rendered in conjunction with pending private litigation.  
Moreover, and as noted above, for many years following the 
veteran's discharge from service, he worked as a cotton 
spinner, weaver, and/or loom repairman at three different 
cotton mills.  Beginning in 1965, the veteran was employed as 
an oil field worker and pipe puller, and in 1969, began work 
at a tire company as a "processor of materials."  
Significantly, some or all of these occupations may involve 
exposure to asbestos.  See VA Adjudication Procedure Manual 
M, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 9(f) (December 13, 1995).  

Of considerable significance is the fact that, at the time of 
a VA respiratory examination in October 2003, the veteran's 
claims folder was extensively reviewed.  Moreover, pulmonary 
function testing conducted as part of that examination showed 
no evidence of any obstructive lung defect, and only a 
moderate decrease in diffusing capacity.  Computerized axial 
tomography of the veteran's chest was within normal limits, 
and a chest X-ray showed no active pulmonic disease.  The 
examiner concluded that asbestosis and pleural plaques were 
not seen radiographically.  

The Board also acknowledges that, at the time of a VA 
examination for the purpose of determining the veteran's need 
for aid and attendance conducted in August 2004, the veteran 
received a diagnosis of pulmonary fibrosis secondary to 
asbestosis.  However, the examination report is devoid of 
clinical findings substantiating that diagnosis, or any 
physical examination findings other than height, weight, and 
blood pressure.  This "examination" provided nothing more 
than a check list designed to determine the veteran's ability 
to care for himself.  Moreover, private radiographic studies 
of the veteran's chest conducted only five months earlier 
were entirely within normal limits, with no evidence of any 
impairment of the veteran's lungs, mediastinum, or pulmonary 
vasculature.  Thus, the Board finds this "examination" is 
entitled to little probative weight with regard to the 
"diagnosis" of pulmonary fibrosis secondary to asbestosis.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Based on the aforementioned, the Board is of the opinion 
that, the clear weight of the evidence is to the effect that 
the veteran does not, in fact, currently suffer from 
pulmonary fibrosis (asbestosis).  Under the circumstances, 
the veteran's claim for service connection for that 
disability must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for asbestosis is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


